Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 1 of 37 PageID: 460




 Gregory D. Miller
 Gene Y. Kang
 RIVKIN RADLER LLP
 25 Main Street, Suite 501
 Court Plaza North
 Hackensack, NJ 07601
 Telephone: 201-287-2460
 Facsimile: 201-489-0495

 Stephen P. Benson (to be admitted pro hac vice)
 Kimberly A. Beis (to be admitted pro hac vice)
 Freeborn & Peters LLP
 311 S. Wacker Drive
 Suite 3000
 Chicago, IL 60606
 (312) 360-6000
 sbenson@freeborn.com
 kbeis@freeborn.com

 Attorneys for Defendants
 Sun Pharma Global FZE,
 Sun Pharma Global Inc.
 Sun Pharmaceutical Industries, Inc.,
 And Sun Pharmaceutical Industries Limited

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 CORCEPT THERAPEUTICS, INC.,

                      Plaintiff,                   Civil Action No. 19-15678
                                                   (SDW)(CLW)
        v.
                                                   DEFENDANTS’ ANSWER TO
 SUN PHARMA GLOBAL FZE, SUN                        FIRST AMENDED COMPLAINT
 PHARMA GLOBAL INC., SUN                           FOR PATENT INFRINGEMENT
 PHARMACEUTICAL INDUSTRIES, INC.,
 and SUN PHARMACEUTICAL                            (Filed Electronically)
 INDUSTRIES LIMITED,

                      Defendants.

     ANSWER OF DEFENDANTS SUN PHARMACEUTICAL INDUSTRIES LTD.,
           SUN PHARMACEUTICAL INDUSTRIES, INC., SUN PHARMA
              GLOBAL FZE., AND SUN PHARMA GLOBAL INC. TO
    PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 2 of 37 PageID: 461




        Defendants Sun Pharmaceutical Industries Limited (“SPIL”), Sun Pharmaceuticals

 Industries, Inc. (“SPII”), Sun Pharma FZE (“Sun FZE”) and Sun Pharma Global Inc. (“SPGI”)

 (collectively, “Defendants” or “Sun”), by their undersigned attorneys, answer the First Amended

 Complaint of Corcept Therapeutics, Inc. (“Corcept”) as follows:

                               Response to “Nature of the Action”

         1.     This complaint is an action for patent infringement under the patent laws of the
 United States, 35 U.S.C. §100, et seq., arising from Sun’s filing of an Abbreviated New Drug
 Application (“ANDA”) No. 213387 (“Sun’s ANDA”) with the United States Food and Drug
 Administration (“FDA”) seeking approval to commercially market a generic version of Corcept’s
 300 mg mifepristone drug product (“Sun’s Proposed Product”) prior to the expiration of United
 States Patent Nos. 8,921,348 (“the ʼ348 Patent”),10,195,214 (“the ʼ214 Patent”), and 9,829,495
 (“the ʼ495 Patent”) and 10,500,216 (“the ’216 patent”) (together, “the patents-in-suit”), owned
 by Corcept.

        ANSWER:        Defendants admit Corcept purports to bring its claims under the patent

 laws of the United States, 35 U.S.C. § 100 et seq. Defendants further admit this action purports

 to relate to ANDA No. 213387, in which SPIL, with SPII as its U.S. Agent, seeks approval to

 market a generic version of a mifepristone drug product prior to the expiration of the ʼ348 Patent,

 the ʼ214 Patent, the ʼ495 Patent and the ‘216 Patent. Defendants deny any remaining allegations

 in Paragraph 1.


                                    Response to “The Parties”

         2.     Plaintiff Corcept is a biopharmaceutical company committed to improving the
 lives of patients worldwide. Corcept focuses on, and heavily invests in, the discovery and
 development of drugs that regulate the effects of cortisol for the treatment of severe and life-
 threatening conditions, including Cushing’s syndrome. Corcept is an industry leader for the
 development of orphan-status rare disease drugs, including KORLYM®. Corcept is a corporation
 organized and existing under the laws of the State of Delaware, having a principal place of
 business at 149 Commonwealth Dr., Menlo Park, CA 94025.

        ANSWER:        Defendants lack sufficient information to form a belief as to the truth of

 the allegations in Paragraph 2 and therefore deny the same.


                                                 2
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 3 of 37 PageID: 462




         3.    On information and belief, defendant Sun FZE is a corporation organized and
 existing under the laws of the United Arab Emirates, having a principal place of business at
 Office # 43, Block Y, SAIF-Zone, P.O. Box #122304, Sharjah, United Arab Emirates. On
 information and belief, Sun FZE is a wholly-owned subsidiary of Sun Ltd.

        ANSWER:         Defendants admit Sun FZE is a corporation organized and existing under

 the laws of the Sharjah, United Arab Emirates, has its principal place of business in United Arab

 Emirates, and is wholly-owned by SPIL.


         4.     On information and belief, defendant Sun Pharma is a corporation organized and
 existing under the laws of the British Virgin Islands, and maintains a post office box at
 International Trust Building, P.O. Box No. 659, Road Town, Tortola, British Virgin Islands. On
 information and belief, Sun Pharma is a wholly-owned subsidiary of Sun Ltd.

        ANSWER:         Defendants admit SPGI is a corporation organized and existing under the

 laws of the British Virgin Islands, maintains an address in the British Virgin Islands, and is

 wholly-owned by SPIL.


         5.    On information and belief, defendant Sun Inc. is a corporation organized and
 existing under the laws of the State of Michigan, having a principal place of business at 1
 Commerce Drive, Cranbury, New Jersey 08512. On information and belief, Sun Inc. is a wholly-
 owned subsidiary of Sun Ltd.

        ANSWER:         Defendants admit SPII is a corporation organized under the laws of the

 State of Michigan, has a principal place of business in New Jersey and is wholly-owned by SPIL.


         6.     On information and belief, defendant Sun Ltd. is a corporation organized and
 existing under the laws of existing under the laws of India, having a principal place of business at
 Sun House, CTS No. 201 B/1, Western Express Highway, Goregaon (E), Mumbai 400 063,
 Maharashtra, India.

        ANSWER:         Defendants admit SPIL is a corporation organized and existing under the

 laws of India and has its principal place of business in Mumbai, Maharashtra, India.


                                Response to “The Patents-in-Suit”

       7.    On December 30, 2014, the United States Patent and Trademark Office
 (“USPTO”) duly and lawfully issued the ʼ348 Patent, entitled “Optimizing Mifepristone Levels

                                                  3
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 4 of 37 PageID: 463




 in Plasma Serum of Patients Suffering from Mental Disorders Treatable with Glucocorticoid
 Receptor Antagonists” to Corcept as assignee of the inventor Joseph K. Belanoff. A copy of the
 ʼ348 Patent is attached hereto as Exhibit A.

        ANSWER:        Defendants admit the ’348 patent on its face indicates an issue date of

 December 30, 2014 and is entitled “Optimizing Mifepristone Levels in Plasma Serum of Patients

 Suffering from Mental Disorders Treatable with Glucocorticoid Receptor Antagonists.”

 Defendants further admit the ’348 patent on its face lists Corcept as an assignee and lists the

 inventor as Joseph K. Belanoff. Defendants further admit what appears to be a copy of the ’348

 patent is attached to Plaintiffs’ Complaint as Exhibit A. Defendants deny “the USPTO duly and

 lawfully issued the ‘348 patent” and deny any remaining allegations in Paragraph 7.


         8.      On February 5, 2019, the USPTO duly and lawfully issued the ’214 Patent,
 entitled, “Concomitant Administration of Glucocorticoid Receptor Modulators and CYP3A
 Inhibitors” to Corcept as assignee of the inventor Joseph K. Belanoff. A copy of the ’214 Patent
 is attached hereto as Exhibit B.

        ANSWER:        Defendants admit the ’214 patent on its face indicates an issue date of

 February 5, 2019 and is entitled “Concomitant Administration of Glucocorticoid Receptor

 Modulators and CYP3A Inhibitors.” Defendants further admit the ’214 patent on its face lists

 Corcept as an assignee and lists the inventor as Joseph K. Belanoff. Defendants further what

 appears to be a copy of the ’214 patent is attached to Plaintiffs’ Complaint as Exhibit B.

 Defendants deny “the USPTO duly and lawfully issued the ’214 patent” and deny any remaining

 allegations in Paragraph 8.


         9.     On November 28, 2017, the USPTO duly and lawfully issued the ʼ495 Patent,
 entitled, “Method for Differentially Diagnosing ACTH-Dependent Cushing’s Syndrome” to
 Corcept as assignee of the inventor Andreas G. Moraitis. A copy of the ʼ495 Patent is attached
 hereto as Exhibit C.

        ANSWER:        Defendants admit the ’495 patent on its face indicates an issue date of

 November 28, 2017, and is entitled “Method for Differentially Diagnosing ACTH-Dependent

                                                4
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 5 of 37 PageID: 464




 Cushing’s Syndrome.” Defendants further admit the ’495 patent on its face lists Corcept as an

 assignee and lists the inventor as Andreas G. Moraitis. Defendants further admit what appears to

 be a copy of the ’495 patent is attached to Plaintiffs’ Complaint as Exhibit C. Defendants deny

 “the USPTO duly and lawfully issued the ’495 patent” and deny any remaining allegations in

 Paragraph 9.


         10.    On December 10, 2019 the USPTO duly and lawfully issued the ’216 Patent,
 entitled, “Optimizing Mifepristone Absorption” to Corcept as assignee of the inventors Joe
 Belanoff, Robert Roe, and Caroline Loewy. A copy of the ’216 Patent is attached hereto as
 Exhibit D.

        ANSWER:        Defendants admit the ’216 patent on its face indicates an issue date of

 December 10, 2019, and is entitled “Optimizing Mifepristone Absorption.” Defendants further

 admit the ’216 patent on its face lists Corcept as an assignee and lists the inventors as Joe

 Belanoff, Robert Roe, and Caroline Loewy. Defendants further admit what appears to be a copy

 of the ’216 patent is attached to Plaintiffs’ First Amended Complaint as Exhibit D. Defendants

 deny “the USPTO duly and lawfully issued the ’216 patent” and deny any remaining allegations

 in Paragraph 10.


                          Response to “The KORLYM® Drug Product”

         11.     Corcept holds an approved New Drug Application (“NDA”) under Section 505(a)
 of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for mifepristone
 tablets (NDA No. 202107), which it sells under the trade name KORLYM. KORLYM® is an FDA-
 approved medication for the treatment of hyperglycemia secondary to hypercortisolism in adult
 patients with endogenous Cushing’s syndrome who have type 2 diabetes mellitus or glucose
 intolerance and have failed surgery or are not candidates for surgery. The claims of the patents-
 in-suit cover, inter alia, methods of use and administration of mifepristone.

        ANSWER:        Defendants admit the Orange Book lists Corcept as the NDA holder for

 NDA No. 202107 for mifepristone tablets sold under the trade name Korlym. Defendants further

 admit the prescribing information for Korlym, on its face, specifies Korlym to be a medication


                                                5
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 6 of 37 PageID: 465




 approved by the FDA for the treatment of hyperglycemia secondary to hypercortisolism in adult

 patients with endogenous Cushing’s syndrome who have type 2 diabetes mellitus or glucose

 intolerance and have failed surgery or are not candidates for surgery. Defendants deny any

 remaining allegations in Paragraph 11.


         12.     Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the patents-in-
 suit are listed in the FDA publication, “Approved Drug Product with Therapeutic Equivalence
 Evaluations” (the “Orange Book”), with respect to KORLYM®.

         ANSWER:       Defendants admit the patents-in-suit are listed in the Orange Book with

 respect to Korlym, and that this listing is made pursuant to 21 U.S.C. § 355(b)(1) and attendant

 FDA regulations. Defendants deny any remaining allegations in Paragraph 12.


                             Response to “Jurisdiction and Venue”

          13.    This Court has jurisdiction over the subject matter of this action pursuant to 28
   U.S.C. §§ 1331, 1338(a), 2201, and 2202.

         ANSWER:       The allegations in Paragraph 13 comprise conclusions of law to which no

 answer is required. To the extent an answer is required, Defendants deny the allegations in

 Paragraph 13.


          14.    The Court has personal jurisdiction over Sun by virtue of, inter alia, its
   systematic and continuous contacts with the State of New Jersey.

         ANSWER:       The allegations in Paragraph 14 comprise conclusions of law to which no

 answer is required. To the extent an answer is required, Defendants deny the allegations in

 Paragraph 14. Defendants Sun FZE and SPGI deny any allegations that the Court has jurisdiction

 in this case. For the purposes of this action only, SPIL and SPII do not contest personal

 jurisdiction.




                                                6
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 7 of 37 PageID: 466




         15.    On information and belief, Sun FZE, Sun Pharma, Sun Inc., and Sun Ltd.
  develop, manufacture, distribute, market, offer to sell, and sell generic drug products for sale
  and use throughout the United States, including within this Judicial District.

        ANSWER:           Defendants deny the allegations in Paragraph 15.


         16.     On information and belief, Sun FZE, Sun Pharma, Sun Inc., and Sun Ltd.
  prepare and/or aid in the submission of ANDAs to the FDA.

        ANSWER:           Defendants admit they have previously prepared and/or aided in the

 submission of ANDAs to the FDA. Defendants deny Sun FZE or SPGI have any interest in or

 connection with ANDA No. 213387. Defendants deny any remaining allegations in Paragraph

 16.


          17.     On information and belief, Sun FZE, Sun Pharma, Sun Inc., and Sun Ltd. derive
  substantial revenue from selling generic products throughout the United States, including in
  this Judicial District.

        ANSWER:           Defendants deny the allegations in Paragraph 17.


          18.     This Court has personal jurisdiction over Sun because, inter alia, it has
  committed an act of patent infringement under 35 U.S.C. § 271(e)(2), and, on information and
  belief, Sun intends a future course of conduct that includes acts of patent infringement in New
  Jersey.

        ANSWER:           Defendants deny they have committed an act of patent infringement under

 35 U.S.C. § 271(e)(2) and deny they intend a future course of conduct that includes acts of patent

 infringement in New Jersey. Defendants Sun FZE and SPGI deny any allegations that the Court

 has jurisdiction in this case. For the purposes of this action only, SPIL and SPII do not contest

 personal jurisdiction.


          19.     On information and belief, Sun FZE, Sun Pharma, Sun Inc., and Sun Ltd.
  actively participated in the submission of Sun’s ANDA. On information and belief, Sun Ltd.
  will work in concert with Sun FZE, Sun Pharma, Sun Inc., and/or other subsidiaries towards
  the regulatory approval, manufacturing, use, importation, marketing, offer for sale, sale, and
  distribution of generic pharmaceutical products, including Sun’s Proposed Product, throughout


                                                   7
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 8 of 37 PageID: 467




  the United States, including in New Jersey and in this Judicial District, prior to the expiration
  of the patents-in-suit.

        ANSWER:        Defendants deny the allegations in Paragraph 19.


         20.     On information and belief, Sun seeks approval from the FDA to sell Sun’s
  Proposed Product throughout the United States, including in this Judicial District. On
  information and belief, this Judicial District will be a destination for the generic drug product
  described in Sun’s ANDA.

        ANSWER:        Defendants admit SPIL is the applicant for ANDA No. 213387 seeking

 approval from the FDA to sell its proposed ANDA product throughout the United States.

 Defendants admit SPII serves as the United States agent for SPIL’s ANDA submission. Sun

 FZE and SPGI have no interest in or connection to Sun’s ANDA and deny the allegations in

 Paragraph 20. Defendants deny any remaining allegations in Paragraph 20.


          21.    This Court has personal jurisdiction over Sun because Sun has purposefully
  availed itself of the rights and benefits of New Jersey law by engaging in systematic and
  continuous contacts with the State of New Jersey. On information and belief, Sun regularly and
  continuously transacts business within New Jersey, directly or indirectly, including by making
  pharmaceutical products for sale in New Jersey and selling pharmaceutical products in New
  Jersey. For example, Sun’s website states its “US headquarters are in Cranbury, New Jersey,” it
  has “distribution and customer service teams at multiple locations across the country,” and
  “Sun Pharma’s latest acquisition of a majority interest in Ranbaxy Laboratories Limited
  (Ranbaxy) and its Ohm Laboratories facilities in . . . New Jersey makes it the largest Indian
  pharma company in the US market.” Sun Pharma USA, http://www.sunpharma.com/usa (last
  visited June 28, 2019).

        ANSWER:        Paragraph 21 contains conclusions of law to which no answer is required.

 To the extent an answer is required, Defendants admit they have transacted business within New

 Jersey. Defendants further admit that the website referenced in Paragraph 21 contained the

 language quoted therein as of June 28, 2019. Defendants Sun FZE and SPGI deny any

 allegations that the Court has jurisdiction over them in this case. For the purposes of this action

 only, SPIL and SPII do not contest personal jurisdiction. Defendants deny any remaining

 allegations in Paragraph 21.

                                                 8
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 9 of 37 PageID: 468




         22.    This Court has personal jurisdiction over Sun FZE by virtue of, inter alia, its
  systematic and continuous contacts with the State of New Jersey. On information and belief,
  Sun FZE purposefully has conducted and continues to conduct business in this Judicial District.

        ANSWER:       The allegations in Paragraph 22 comprise conclusions of law to which no

 answer is required. To the extent an answer is required, Defendants deny the Court has

 jurisdiction over Sun FZE in this case and Defendants further deny any remaining allegations in

 Paragraph 22.


          23.   On information and belief, Sun FZE is in the business of, among other things,
  manufacturing, marketing, importing, offering for sale, and selling pharmaceutical products,
  including generic drug products, throughout the United States, including in this Judicial
  District.

        ANSWER:       Defendants deny the allegations in paragraph 23.


          24.     On information and belief, Sun FZE, alone or through Sun Pharma, Sun Inc.,
  and/or Sun Ltd., or through distributors, retailers, and/or wholesalers, manufactures and/or
  distributes generic drugs for sale and use throughout the United States, including in this
  Judicial District.

        ANSWER:       Defendants deny the allegations in Paragraph 24.


          25.     On information and belief, Sun FZE has previously consented to this Court’s
  jurisdiction and has availed itself of the protections afforded by the Court by asserting
  counterclaims against plaintiffs in this Judicial District. See, e.g., Novartis Pharmaceuticals
  Corp., et al. v. Sun Pharma Global FZE, et al., Civil Action No. 12-4393 (SDW)(MCA); The
  Medicines Co. v. Sun Pharma Global FZE, et al., Civil Action No. 11-6819 (PGS)(DEA).

        ANSWER:       Defendants admit Sun FZE has previously not contested jurisdiction and

 has filed counterclaims in the District of New Jersey. Defendants deny any allegations that the

 Court has jurisdiction over Sun FZE in this case. Defendants deny any remaining allegations in

 Paragraph 25.


          26.     In the alternative, this Court has personal jurisdiction over Sun FZE because the
  requirements of Federal Rule of Civil Procedure 4(k)(2) are met as (a) Corcept’s claims arise
  under federal law; (b) Sun FZE is a foreign defendant not subject to general personal
  jurisdiction in the courts of any state; and (c) Sun FZE has sufficient contacts with the United

                                                9
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 10 of 37 PageID: 469




   States as a whole, including, but not limited to, preparing and submitting ANDAs to the FDA
   and/or manufacturing, importing, offering to sell, and/or selling pharmaceutical products that
   are distributed throughout the United States, such that this Court’s exercise of jurisdiction over
   Sun FZE satisfies due process.

        ANSWER:         The allegations in Paragraph 26 comprise conclusions of law to which no

 answer is required. To the extent an answer is required, Defendants state Sun FZE has no interest

 in or connection with ANDA No. 213387 and deny any allegations that the Court has jurisdiction

 over Sun FZE in this case. Defendants deny any remaining allegations in Paragraph 26.


           27.   This Court has personal jurisdiction over Sun Pharma by virtue of, inter alia, its
   systematic and continuous contacts with the State of New Jersey. On information and belief,
   Sun Pharma purposefully has conducted and continues to conduct business in this Judicial
   District.

        ANSWER:         The allegations in Paragraph 27 comprise conclusions of law to which no

 answer is required. To the extent an answer is required, Defendants any allegations that the Court

 has jurisdiction over SPGI in this case and Defendants further deny any remaining allegations in

 Paragraph 27.


           28.     On information and belief, Sun Pharma is in the business of, among other
   things, manufacturing, marketing, importing, offering for sale, and selling pharmaceutical
   products, including generic drug products, throughout the United States, including in this
   Judicial District.

        ANSWER:         Defendants deny the allegations in Paragraph 28.


           29.     On information and belief, Sun Pharma, alone or through Sun FZE, Sun Inc.,
   and/or Sun Ltd., or through distributors, retailers, and/or wholesalers, manufactures and/or
   distributes generic drugs for sale and use throughout the United States, including in this
   Judicial District.

        ANSWER:         Defendants deny the allegations in Paragraph 29.


           30.    On information and belief, Sun Pharma has previously consented to this Court’s
   jurisdiction and has availed itself of the protections afforded by the Court by asserting
   counterclaims against plaintiffs in this Judicial District. See, e.g., Otsuka Pharm. Co. v. Sun
   Pharm. Indus. Ltd., et al., Civil Action No. 14-4307 (JBS)(KMW); Otsuka Pharm. Co. v. Sun

                                                 10
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 11 of 37 PageID: 470




   Pharm. Indus. Ltd., et al., Civil Action No. 14-6397 (JBS) (KMW); Aventis Pharms. Inc., et al.
   v. Sun Pharma Global Inc., et al., Civil Action No. 09-325 (GEB)(MCA).

        ANSWER:         Defendants admit SPGI has previously not contested jurisdiction and has

 filed counterclaims in the District of New Jersey. Defendants deny any allegations that the Court

 has jurisdiction over SPGI in this case. Defendants deny any remaining allegations in Paragraph

 30.


           31.     In the alternative, this Court has personal jurisdiction over Sun Pharma because
   the requirements of Federal Rule of Civil Procedure 4(k)(2) are met as (a) Corcept’s claims
   arise under federal law; (b) Sun Pharma is a foreign defendant not subject to general personal
   jurisdiction in the courts of any state; and (c) Sun Pharma has sufficient contacts with the
   United States as a whole, including, but not limited to, preparing and submitting ANDAs to the
   FDA and/or manufacturing, importing, offering to sell, and/or selling pharmaceutical products
   that are distributed throughout the United States, such that this Court’s exercise of jurisdiction
   over Sun Pharma satisfies due process.

        ANSWER:         The allegations in Paragraph 31 comprise conclusions of law to which no

 answer is required. To the extent an answer is required, Defendants note SPGI has no interest in

 or connection with ANDA No. 213387 and denies any allegations that the Court has jurisdiction

 over SPGI in this case. Defendants deny any remaining allegations in Paragraph 31.


          32.    This Court has personal jurisdiction over Sun Inc. by virtue of, inter alia, its
   systematic and continuous contacts with the State of New Jersey. On information and belief,
   Sun Inc. purposefully has conducted and continues to conduct business in this Judicial District.

        ANSWER:         The allegations in Paragraph 32 comprise conclusions of law to which no

 answer is required. To the extent an answer is required, SPII denies the allegations in Paragraph

 32, but does not contest personal jurisdiction for the purposes of this action only.


           33.   On information and belief, Sun Inc. is in the business of, among other things,
   manufacturing, marketing, importing, offering for sale, and selling pharmaceutical products,
   including generic drug products, throughout the United States, including in this Judicial
   District.




                                                  11
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 12 of 37 PageID: 471




        ANSWER:        Defendants admit SPII is in the business of, among other things,

 marketing, importing, offering for sale, and selling pharmaceutical products, including generic

 drug products, throughout the United States, including in this judicial district. Defendants deny

 any remaining allegations in Paragraph 33.


           34.     On information and belief, Sun Inc., alone or through Sun FZE, Sun Pharma,
   and/or Sun Ltd., or through distributors, retailers, and/or wholesalers, manufactures and/or
   distributes generic drugs for sale and use throughout the United States, including in this
   Judicial District.

        ANSWER:        Defendants admit SPII acts as the U.S. agent for SPIL and in that role,

 alone or through others, manufactures and/or distributes generic drugs for sale and use

 throughout the United States, including in this judicial district. Defendants deny the remaining

 allegations in Paragraph 34.


           35.    On information and belief, Sun, through at least Sun Inc., maintains physical
   places of business in at least Princeton, New Jersey and Cranbury, New Jersey.

        ANSWER:        Defendants admit SPII maintains a physical place of business in New

 Jersey. Defendants deny any remaining allegations in Paragraph 35.


          36.    On information and belief, Sun Inc. is registered with the State of New Jersey’s
   Division of Revenue and Enterprise Services as a business operating in New Jersey under
   Business ID Nos. 0100954087 and/or 0100970132 and is registered as manufacturer and
   wholesaler with the New Jersey Department of Health under Registration No. 5003437.

        ANSWER:        Defendants SPII admit the allegations in Paragraph 36.


           37.    On information and belief, Sun Inc. has previously consented to this Court’s
   jurisdiction and has availed itself of the protections afforded by the Court by asserting
   counterclaims against plaintiffs in this Judicial District. See, e.g., Janssen Pharms. Inc. v Sun
   Pharma Global FZE, et al., Civil Action No. 11-6089 (SRC)(CLW); Otsuka Pharm. Co. v. Sun
   Pharm. Indus. Ltd., et al., Civil Action No. 14-4307 (JBS)(KMW); Otsuka Pharm. Co. v. Sun
   Pharm. Indus. Ltd., Civil Action No. 14-6397 (JBS)(KMW).




                                                 12
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 13 of 37 PageID: 472




        ANSWER:        Defendants admit SPII has previously not contested personal jurisdiction

 and asserted counterclaims in this judicial district. For the purposes of this action only, SPII

 does not contest personal jurisdiction. Defendants deny any remaining allegations in Paragraph

 37.


           38.    On information and belief, Sun FZE, Sun Global, and Sun Inc. act for the
   benefit of and at the direction of Sun Ltd., and are agents and/or alter egos of Sun Ltd.

        ANSWER:        Defendants deny the allegations in Paragraph 38.


          39.    This Court has personal jurisdiction over Sun Ltd. by virtue of, inter alia, its
   systematic and continuous contacts with the State of New Jersey. On information and belief,
   Sun Ltd. purposefully has conducted and continues to conduct business in this Judicial District.

        ANSWER:        The allegations in Paragraph 39 comprise conclusions of law to which no

 answer is required. To the extent an answer is required, Defendants deny the allegations in

 Paragraph 39. For the purposes of this action only, SPIL does not contest personal jurisdiction.


           40.   On information and belief, Sun Ltd. is in the business of, among other things,
   manufacturing, marketing, importing, offering for sale, and selling pharmaceutical products,
   including generic drug products, throughout the United States, including in this Judicial
   District.

        ANSWER:        Defendants admit SPIL is in the business of, among other things,

 marketing, importing, offering for sale, and selling pharmaceutical products, including generic

 drug products, in the United States, including within this judicial district. Defendants deny any

 remaining allegations in Paragraph 40.


           41.     On information and belief, Sun Ltd., alone or through Sun FZE, Sun Pharma,
   and/or Sun Inc., or through distributors, retailers, and/or wholesalers, manufactures and/or
   distributes generic drugs for sale and use throughout the United States, including in this
   Judicial District.




                                                 13
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 14 of 37 PageID: 473




        ANSWER:         Defendants admit SPIL, alone or through others, manufactures and/or

 distributes generic drugs for sale and use throughout the United States, including in this judicial

 district. Defendants deny any remaining allegations in Paragraph 41.


           42.    This Court also has personal jurisdiction over Sun Ltd. because Sun Ltd. has
   purposefully availed itself of the rights and benefits of New Jersey law by engaging in
   systematic and continuous contacts with the State of New Jersey. On information and belief,
   Sun Ltd. regularly and continuously transacts business within New Jersey, including by making
   pharmaceutical products for sale in New Jersey and selling pharmaceutical products in New
   Jersey.

        ANSWER:         The allegations in Paragraph 42 comprise conclusions of law to which no

 answer is required. To the extent an answer is required, Defendants deny the allegations in

 Paragraph 42. For the purposes of this action only, SPIL does not contest personal jurisdiction.


            43.    This Court has personal jurisdiction over Sun Ltd. because, inter alia, it: (1) has
   purposefully availed itself of the privilege of doing business in New Jersey, including directly
   or indirectly through its subsidiary, agent, and/or alter ego, Sun Inc., a company registered as
   manufacturer and wholesaler with the New Jersey Department of Health under Registration
   No. 5003437 and registered with the State of New Jersey’s Division of Revenue and Enterprise
   Services as a business operating in New Jersey under Business ID Nos. 0100954087 and/or
   0100970132; and (2) maintains extensive and systematic contacts with the State of New Jersey,
   including the marketing, distribution, and/or sale of generic pharmaceutical drugs in New
   Jersey, including through, directly or indirectly, Sun Inc. On information and belief, Sun Inc.
   acts at the direction, and for the benefit, of Sun Ltd., and is controlled and/or dominated by Sun
   Ltd.

        ANSWER:         The allegations in Paragraph 43 comprise conclusions of law to which no

 answer is required. To the extent an answer is required, Defendants deny the allegations in

 Paragraph 43. For the purposes of this action only, SPIL does not contest personal jurisdiction.


          44.     On information and belief, Sun Ltd. has previously invoked, stipulated, and/or
   consented to personal jurisdiction in this Judicial District in numerous prior patent cases.

        ANSWER:         Defendants admit SPIL has previously not contested personal jurisdiction

 in this judicial district. Defendants deny any remaining allegations in Paragraph 44.



                                                  14
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 15 of 37 PageID: 474




           45.     Sun Ltd. has previously been sued in this Judicial District and has availed itself
   of New Jersey courts through the assertion of counterclaims in suits brought in New Jersey,
   and has not challenged personal jurisdiction. See, e.g., Jazz Pharmaceuticals, Inc., et al. v. Sun
   Pharmaceutical Industries Ltd., et al., Civil Action No. 15-8229 (ES)(JAD); Boehringer
   Ingelheim Pharmaceuticals Inc., et al. v. Sun Pharmaceutical Industries Ltd., et al., Civil
   Action No. 15-5982 (PGS)(TJB); Jazz Pharmaceuticals, Inc. v. Sun Pharmaceutical Industries
   Ltd., et al., Civil Action No. 15-3217 (ES)(JAD); Otsuka Pharmaceutical Co., Ltd. v. Sun
   Pharmaceutical Industries Ltd., et al., Civil Action No. 14-6397 (JBS)(KMW); Otsuka
   Pharmaceutical Co., Ltd. v. Sun Pharmaceutical Industries, Inc., et al., Civil Action No. 14-
   4307 (JBS)(KMW); Cephalon, Inc. v. Sun Pharmaceutical Industries, Inc., et al., Civil Action
   No. 11-5474 (FLW)(DEA); Depomed, Inc., et al. v. Sun Pharmaceutical Industries, Inc., et al.,
   Civil Action No. 11-3553 (JAP)(TJB).

        ANSWER:         Defendants admit SPIL has been sued and has filed counterclaims in this

 judicial district in one or more prior cases and, in certain of those cases, has not challenged

 personal jurisdiction. Defendants deny any remaining allegations in Paragraph 45.


            46.     Sun Ltd. has further availed itself of the jurisdiction of this Court by initiating
   litigation in this Judicial District. See, e.g., Sun Pharmaceutical Industries Ltd., et al. v. Altana
   Pharma AG, et al., Civil Action No. 05-2391.

        ANSWER:         Defendants admit SPIL filed suit in the above-mentioned case in this

 judicial district. Defendants deny any remaining allegations in Paragraph 46.


           47.     In the alternative, this Court has personal jurisdiction over Sun Ltd. because the
   requirements of Federal Rule of Civil Procedure 4(k)(2) are met as (a) Corcept’s claims arise
   under federal law; (b) Sun Ltd. is a foreign defendant not subject to general personal
   jurisdiction in the courts of any state; and (c) Sun Ltd. has sufficient contacts with the United
   States as a whole, including, but not limited to, preparing and submitting ANDAs to the FDA
   and/or manufacturing, importing, offering to sell, and/or selling pharmaceutical products that
   are distributed throughout the United States, such that this Court’s exercise of jurisdiction over
   Sun Ltd. satisfies due process.

        ANSWER:         The allegations in paragraph 47 comprise conclusions of law to which no

 answer is required. To the extent an answer is required, Defendants deny the allegations in

 Paragraph 47. For the purposes of this action only, SPIL does not contest personal jurisdiction.


          48.     Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and/or
   1400(b).


                                                   15
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 16 of 37 PageID: 475




        ANSWER:        The allegations in paragraph 48 comprise conclusions of law to which no

 answer is required. To the extent an answer is required, Defendants deny the allegations in

 Paragraph 48. For the purposes of this action only, SPIL and SPII do not contest venue.


                          Response to “Acts Giving Rise To This Suit”

          49.    Pursuant to Section 505 of the FFDCA, Sun filed ANDA No. 213387 seeking
   approval to engage in the commercial manufacture, use, offer for sale, sale, or importation of
   Sun’s Proposed Product, before the patents-in-suit expire.

        ANSWER:        Defendants admit SPIL, through its U.S. Agent SPII, filed ANDA No.

 213387 pursuant to the patent laws and seeks approval to engage in the commercial manufacture,

 use, offer for sale, sale, or importation of the product proposed in the ANDA prior to the

 expiration of the patents-in-suit. Defendants deny Sun FZE and SPGI filed ANDA No. 213387.

 Neither Sun FZE or SPGI have any interest in or connection with ANDA No. 213387 and deny

 the allegations in Paragraph 49. Defendants deny any remaining allegations in Paragraph 49.


           50.     No earlier than June 07, 2019, Sun sent written notice of a Paragraph IV
   Certification (“Sun’s Notice Letter”) to Corcept. According to Sun’s Notice Letter, Sun filed an
   ANDA pursuant to Section 505 of the FFDCA seeking approval to engage in the commercial
   manufacture, use, offer for sale, sale, or importation into the United States of Sun’s Proposed
   Product before expiration of the patents listed in the Orange Book with respect to KORLYM®.

        ANSWER:        Defendants admit, on June 7, 2019, SPIL sent its Notice Letter to Corcept.

 Defendants further admit, according to the notice letter, SPIL seeks approval to engage in the

 commercial manufacture, use, offer for sale, sale, or importation into the United States of SPIL’s

 proposed product before expiration of the patents listed in the Orange Book with respect to

 KORLYM® pursuant to the patent laws. Defendants Sun FZE and SPGI did not send the Notice

 Letter to Corcept and do not have any interest in or connection with ANDA No. 213387 and

 therefore deny the allegations in Paragraph 50. Defendants deny any remaining allegations in

 Paragraph 50.

                                                16
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 17 of 37 PageID: 476




           51.    Sun’s Notice Letter alleges that the claims of the patents-in-suit patent are
   invalid and/or will not be infringed by the activities described in Sun’s ANDA.

        ANSWER:        Defendants admit in the Notice Letter SPIL alleges the claims of the

 patents-in-suit are invalid and/or will not be infringed by the activities described in SPIL’s

 ANDA. Sun FZE and SPGI do not have any interest in or connection with ANDA No. 213387

 and do not have knowledge concerning the Notice Letter and therefore deny the allegations in

 Paragraph 51. Defendants deny any remaining allegations in Paragraph 51.


           52.    On information and belief, in connection with the filing of its ANDA as
   described above, Sun provided a written certification to the FDA, as called for by Section 505
   of the FFDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Sun’s Paragraph IV Certification”),
   alleging that the claims of the patents-in-suit are invalid, unenforceable, and/or will not be
   infringed by the activities described in Sun’s ANDA.

        ANSWER:        SPIL admits that, in connection with the filing of its ANDA, it provided a

 written certification to the FDA pursuant to the patent laws alleging that the claims of the ‘348,

 the ‘214 and the ‘495 patents are invalid, unenforceable, and/or will not be infringed by the

 activities described in SPIL’s ANDA. Sun’s Notice Letter and the original complaint were sent

 and filed prior to the issuance of the ‘216 patent. To date, Sun has not yet certified to the ‘216

 patent. SPII admits it serves as the United States agent of SPIL with respect to ANDA No.

 213387. Sun FZE and SPGI do not have any interest in or connection with ANDA No. 213387

 and were not involved in the filing of ANDA No. 213387 and deny the allegations in Paragraph

 52. Defendants deny any remaining allegations in Paragraph 52.


            53.     On information and belief, following FDA approval of Sun’s ANDA, Sun FZE,
   Sun Pharma, Sun Inc., and Sun Ltd. will work in concert with one another to make, use, offer
   to sell, or sell Sun’s Proposed Product throughout the United States, or import such generic
   products into the United States.

        ANSWER:        Defendants deny the allegations in paragraph 53.




                                                17
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 18 of 37 PageID: 477




                    Response to “Count I: Infringement of the ʼ348 Patent”

           54.      Corcept repeats and realleges the allegations of the preceding paragraphs as if
   fully set forth herein.

        ANSWER:         Defendants repeat and reallege their answers to the allegations of the

 preceding paragraphs as if fully set forth herein.


           55.      Sun’s submission of its ANDA to engage in the commercial manufacture, use,
   offer for sale, sale, or importation into the United States of Sun’s Proposed Product, prior to the
   expiration of the ’348 Patent, constitutes infringement of one or more of the claims of that
   patent under 35 U.S.C. § 271(e)(2)(A).

        ANSWER:         Paragraph 55 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 55.


           56.    A justiciable controversy exists between the parties hereto as to the infringement
   of the ’348 Patent.

        ANSWER:         Paragraph 56 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 56.


           57.      Unless enjoined by this Court, upon FDA approval of Sun’s ANDA, Sun will
   infringe one or more claims of the ’348 Patent under 35 U.S.C. § 271(a) by making, using,
   offering to sell, selling, and/or importing Sun’s Proposed Product in the United States.

        ANSWER:         Paragraph 57 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 57.


           58.    Unless enjoined by this Court, upon FDA approval of Sun’s ANDA, Sun will
   induce infringement of one or more claims of the ’348 Patent under 35 U.S.C. § 271(b) by
   making, using, offering to sell, selling, and/or importing Sun’s Proposed Product in the United
   States. On information and belief, upon FDA approval of Sun’s ANDA, Sun will intentionally
   encourage acts of direct infringement with knowledge of the ’348 Patent and knowledge that its
   acts are encouraging infringement.

        ANSWER:         Paragraph 58 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 58.


                                                  18
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 19 of 37 PageID: 478




           59.    Unless enjoined by this Court, upon FDA approval of Sun’s ANDA, Sun will
   contributorily infringe one or more claims of the ’348 Patent under 35 U.S.C. § 271(c) by
   making, using, offering to sell, selling, and/or importing Sun’s Proposed Product in the United
   States. On information and belief, Sun knew and knows that Sun’s Proposed Product is
   designed for a use that infringes one or more claims of the ’348 Patent, and Sun’s Proposed
   Product lacks a substantial non-infringing use.

        ANSWER:         Paragraph 59 contains conclusions of law to which no response is

 required. To the extent a further response is required, Defendants deny the allegations in

 Paragraph 59.


           60.    Failure to enjoin Sun’s infringement of the ’348 Patent will substantially and
   irreparably damage Corcept.

        ANSWER:         Paragraph 60 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 60.


          61.     Corcept does not have an adequate remedy at law.

        ANSWER:         Paragraph 61 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 61.


                    Response to “Count II: Infringement of the ’214 Patent”

           62.      Corcept repeats and realleges the allegations of the preceding paragraphs as if
   fully set forth herein.

        ANSWER:         Defendants repeat and reallege their answers to the allegations of the

 preceding paragraphs as if fully set forth herein.


           63.      Sun’s submission of its ANDA to engage in the commercial manufacture, use,
   offer for sale, sale, or importation into the United States of Sun’s Proposed Product, prior to the
   expiration of the ’214 Patent, constitutes infringement of one or more of the claims of that
   patent under 35 U.S.C. § 271(e)(2)(A).

        ANSWER:         Paragraph 63 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 63.


                                                  19
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 20 of 37 PageID: 479




           64.    A justiciable controversy exists between the parties hereto as to the infringement
   of the ’214 Patent.

        ANSWER:        Paragraph 64 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 64.


           65.      Unless enjoined by this Court, upon FDA approval of Sun’s ANDA, Sun will
   infringe one or more claims of the ’214 Patent under 35 U.S.C. § 271(a) by making, using,
   offering to sell, selling, and/or importing Sun’s Proposed Product in the United States.

        ANSWER:        Paragraph 65 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 65.


           66.    Unless enjoined by this Court, upon FDA approval of Sun’s ANDA, Sun will
   induce infringement of one or more claims of the ’214 Patent under 35 U.S.C. § 271(b) by
   making, using, offering to sell, selling, and/or importing Sun’s Proposed Product in the United
   States. On information and belief, upon FDA approval of Sun’s ANDA, Sun will intentionally
   encourage acts of direct infringement with knowledge of the ’214 Patent and knowledge that its
   acts are encouraging infringement.

        ANSWER:        Paragraph 66 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 66.


           67.    Unless enjoined by this Court, upon FDA approval of Sun’s ANDA, Sun will
   contributorily infringe one or more claims of the ’214 Patent under 35 U.S.C. § 271(c) by
   making, using, offering to sell, selling, and/or importing Sun’s Proposed Product in the United
   States. On information and belief, Sun knew and knows that Sun’s Proposed Product is
   designed for a use that infringes one or more claims of the ’214 Patent, and Sun’s Proposed
   Product lacks a substantial non-infringing use.

        ANSWER:        Paragraph 67 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 67.


           68.    Failure to enjoin Sun’s infringement of the ’214 Patent will substantially and
   irreparably damage Corcept.

        ANSWER:        Paragraph 68 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 68.


                                                 20
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 21 of 37 PageID: 480




          69.     Corcept does not have an adequate remedy at law.

        ANSWER:         Paragraph 69 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 69.


                   Response to “Count III: Infringement of the ’495 Patent”

           70.      Corcept repeats and realleges the allegations of the preceding paragraphs as if
   fully set forth herein.

        ANSWER:         Defendants repeat and reallege their answers to the allegations of the

 preceding paragraphs as if fully set forth herein.


           71.      Sun’s submission of its ANDA to engage in the commercial manufacture, use,
   offer for sale, sale, or importation into the United States of Sun’s Proposed Product, prior to the
   expiration of the ’495 Patent, constitutes infringement of one or more of the claims of that
   patent under 35 U.S.C. § 271(e)(2)(A).

        ANSWER:         Paragraph 71 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 71.


           72.    A justiciable controversy exists between the parties hereto as to the infringement
   of the ’495 Patent.

        ANSWER:         Paragraph 72 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 72.


           73.      Unless enjoined by this Court, upon FDA approval of Sun’s ANDA, Sun will
   infringe one or more claims of the ’495 Patent under 35 U.S.C. § 271(a) by making, using,
   offering to sell, selling, and/or importing Sun’s Proposed Product in the United States.

        ANSWER:         Paragraph 73 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 73.


           74.    Unless enjoined by this Court, upon FDA approval of Sun’s ANDA, Sun will
   induce infringement of one or more claims of the ’495 Patent under 35 U.S.C. § 271(b) by
   making, using, offering to sell, selling, and/or importing Sun’s Proposed Product in the United
   States. On information and belief, upon FDA approval of Sun’s ANDA, Sun will intentionally

                                                  21
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 22 of 37 PageID: 481




   encourage acts of direct infringement with knowledge of the ’495 Patent and knowledge that its
   acts are encouraging infringement.

        ANSWER:         Paragraph 74 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 74.


           75.    Unless enjoined by this Court, upon FDA approval of Sun’s ANDA, Sun will
   contributorily infringe one or more claims of the ’495 Patent under 35 U.S.C. § 271(c) by
   making, using, offering to sell, selling, and/or importing Sun’s Proposed Product in the United
   States. On information and belief, Sun knew and knows that Sun’s Proposed Product is
   designed for a use that infringes one or more claims of the ’495 Patent, and Sun’s Proposed
   Product lacks a substantial non-infringing use.

        ANSWER:         Paragraph 75 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 75.


           76.    Failure to enjoin Sun’s infringement of the ’495 Patent will substantially and
   irreparably damage Corcept.

        ANSWER:         Paragraph 76 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 76.


          77.     Corcept does not have an adequate remedy at law.

        ANSWER:         Paragraph 77 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 77.


                    Response to “Count IV: Infringement of the ’216 Patent”

           78.      Corcept repeats and realleges the allegations of the preceding paragraphs as if
   fully set forth herein.

        ANSWER:         Defendants repeat and reallege their answers to the allegations of the

 preceding paragraphs as if fully set forth herein.


           79.      Sun’s submission of its ANDA to engage in the commercial manufacture, use,
   offer for sale, sale, or importation into the United States of Sun’s Proposed Product, prior to the


                                                  22
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 23 of 37 PageID: 482




   expiration of the ’216 Patent, constitutes infringement of one or more of the claims of that
   patent under 35 U.S.C. § 271(e)(2)(A).

        ANSWER:        Paragraph 79 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 79.


           80.    A justiciable controversy exists between the parties hereto as to the infringement
   of the ’216 Patent.

        ANSWER:        Paragraph 80 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 80.


           81.      Unless enjoined by this Court, upon FDA approval of Sun’s ANDA, Sun will
   infringe one or more claims of the ’216 Patent under 35 U.S.C. § 271(a) by making, using,
   offering to sell, selling, and/or importing Sun’s Proposed Product in the United States.

        ANSWER:        Paragraph 81 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 81.


           82.    Unless enjoined by this Court, upon FDA approval of Sun’s ANDA, Sun will
   induce infringement of one or more claims of the ’216 Patent under 35 U.S.C. § 271(b) by
   making, using, offering to sell, selling, and/or importing Sun’s Proposed Product in the United
   States. On information and belief, upon FDA approval of Sun’s ANDA, Sun will intentionally
   encourage acts of direct infringement with knowledge of the ’216 Patent and knowledge that its
   acts are encouraging infringement.

        ANSWER:        Paragraph 82 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 82.


           83.    Unless enjoined by this Court, upon FDA approval of Sun’s ANDA, Sun will
   contributorily infringe one or more claims of the ’216 Patent under 35 U.S.C. § 271(c) by
   making, using, offering to sell, selling, and/or importing Sun’s Proposed Product in the United
   States. On information and belief, Sun knew and knows that Sun’s Proposed Product is
   designed for a use that infringes one or more claims of the ’216 Patent, and Sun’s Proposed
   Product lacks a substantial non-infringing use.

        ANSWER:        Paragraph 83 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 83.


                                                 23
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 24 of 37 PageID: 483




           84.    Failure to enjoin Sun’s infringement of the ’216 Patent will substantially and
   irreparably damage Corcept.

        ANSWER:        Paragraph 84 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 84.


          85.     Corcept does not have an adequate remedy at law.

        ANSWER:        Paragraph 85 contains conclusions of law to which no response is

 required. To the extent a response is required, Defendants deny the allegations in Paragraph 85.


                             Response to “PRAYER FOR RELIEF”

        Defendants deny Corcept is entitled to judgment or any of the relief prayed for in

 paragraphs (A) through (K) under the heading “PRAYER FOR RELIEF” in the complaint.

 Defendants demand judgment in their favor.


                       AFFIRMATIVE DEFENSES OF DEFENDANTS

        Without prejudice to the denials set forth in their Answer, Defendants plead the following

 affirmative defenses in response to Plaintiff’s allegations. Defendants reserve the right to allege

 any and all defenses not presently known or revealed during discovery or other analysis.

                                    First Affirmative Defense

        This Court lacks personal jurisdiction over Defendants Sun FZE and SPGI.

                                   Second Affirmative Defense

        Each purported claim in the Complaint, in whole or in part, is barred for failure to state a

 claim upon which relief can be granted.




                                                 24
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 25 of 37 PageID: 484




                                    Third Affirmative Defense

        The claims of the patents-in-suit are invalid for failing to comply with one or more

 provisions of Title 35 of the United States Code, including but not limited to, §§ 101, 102, 103

 and/or 112, and/or based on other judicially created bases for invalidation.

                                   Fourth Affirmative Defense

        Defendants have not infringed, are not infringing, and will not infringe, literally or under

 the doctrine of equivalents, either directly or by contribution or inducement, any valid and

 enforceable claim of the patents-in-suit.

                                     Fifth Affirmative Defense

        Plaintiff may not seek injunctive relief against Defendants for at least the reason that

 Plaintiff’s alleged damages are not immediate or irreparable and Plaintiff therefore has an

 adequate remedy at law.

                                        Additional Defenses

        Defendants reserve the right to allege additional affirmative defenses as they become

 known through the course of discovery.

        WHEREFORE, Defendants pray this Court:

                A.      enter an order dismissing the First Amended Complaint, with prejudice,

                        and denying Plaintiffs the relief requested in the First Amended Complaint

                        and any relief whatsoever;

                B.      deny Plaintiff any award of damages, costs, or fees;

                C.      declare this case exceptional under 35 U.S.C. § 285 and award Defendants

                        reasonable attorneys’ fees;

                D.      award Defendants their costs; and

                E.      grant such other and further relief as this Court may deem just.

                                                 25
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 26 of 37 PageID: 485




  COUNTERCLAIMS OF DEFENDANT SUN PHARMACEUTICAL INDUSTRIES LTD

        Without admitting any of the allegations of Corcept Therapeutics, Inc. (“Counterclaim

 Defendant”) other than those expressly admitted herein, and without prejudice to Defendant-

 Counterclaimant Sun Pharmaceutical Industries Ltd. (“SPIL”) to plead additional counterclaims

 as the facts of the matter warrant, Sun asserts the following counterclaims against Counterclaim

 Defendant.

                                       Nature Of The Action

        1.      These Counterclaims arise under the patent laws of the United States, 35 U.S.C. §

 1 et seq., and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202 and seek a declaratory

 judgment that SPIL’s proposed products in Abbreviated New Drug Application (“ANDA”) No.

 213387 do not and will not infringe any valid and enforceable claim of U.S. Patent Nos.

 8,921,348 (“the ʼ348 Patent”) and 9,829,495 (“the ʼ495 Patent”), and that each and every claim

 of the ʼ348, ʼ495, 10,195,214 (“the ʼ214 Patent”) and 10,500,216 (“the ‘216 Patent”) patents

 (together, “the patents-in-suit”) are invalid for failure to satisfy one or more provisions of Title

 35 of the United States Code, including but not limited to, 35 U.S.C. §§ 102, 103 and/or 112,

 and/or based on other judicially created bases for invalidation.

                                            The Parties

        2.      Defendant-Counterclaimant SPIL is a corporation organized and existing under

 the law of India, having a principal place of business in Mumbai, Maharashtra, India.

        3.      On information and belief, and based on Counterclaim Defendants’ allegations,

 counterclaim defendant Corcept is a corporation organized and existing under the laws of the

 State of Delaware, having its principal place of business at 149 Commonwealth Dr., Menlo Park,

 CA 94025.



                                                 26
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 27 of 37 PageID: 486




         4.      On information and belief, and based on Counterclaim Defendants’ allegations,

 Corcept, by themselves and/or through their affiliates and agents, are in the business of, inter

 alia, developing, manufacturing and obtaining regulatory approval of branded pharmaceutical

 products for distribution and sale through the United States, including within this judicial district.

                                         Jurisdiction and Venue

         5.      This Court has subject matter jurisdiction over these Counterclaims for

 declaratory judgment pursuant to 28 U.S.C. §§ 1331, 1337(a), 1338(a), 2201(a) and (b), and

 2202 based on an actual controversy among the parties, arising under the patent laws of the

 United States, 35 U.S.C. § 1 et seq.

         6.      This Court has personal jurisdiction over Counterclaim Defendants based on,

 inter alia, their filing of this lawsuit in this jurisdiction.

         7.      Venue is proper in this judicial district based on 28 U.S.C. § 1400(a) and/or 28

 U.S.C. § 1391(b), (c), and (d).

                                                Background

         8.      According to the United States Food & Drug Administration (“FDA”) publication

 titled Approved Drug Products and Therapeutic Equivalence Evaluations (“the Orange Book”),

 Corcept holds an approved New Drug Application (“NDA”), No. 202107, for mifepristone

 tablets marketed under the trade name KORLYM®.

         9.      Under 21 U.S.C. § 355(b)(1)(G), an NDA holder must provide to the FDA the

 patent numbers and expiration dates of any patent(s) that the NDA holder believes “claims the

 drug for which the applicant submitted the [NDA] or which claims a method of using such

 drug.” The FDA ministerially publishes these patents in the Orange Book.




                                                      27
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 28 of 37 PageID: 487




          10.   Upon information and belief, and as stated in the Complaint in this matter,

 Corcept is the owner and assignee of the ʼ348, ʼ495, ʼ214 and ‘216 patents.

          11.   Upon information and belief, Corcept, itself or through its agents, caused the

 ʼ348, ʼ495, ʼ214 and ‘216 patents to be listed in the Orange Book as patents that claim KORLYM

 ® or methods of using KORLYM®.

         The ʼ348, ʼ495, ʼ214 and ‘216 Patents Listed in the Orange Book for KORLYM®

          12.   The ʼ348 patent, on its face, is titled “Optimizing Mifepristone Levels in Plasma

 Serum of Patients Suffering from Mental Disorders Treatable with Glucocorticoid Receptor

 Antagonists” and has an issue date of December 30, 2014.

          13.   On the face of the ’348 patent, the assignee is Corcept Therapeutics, Inc. Upon

 information and belief, including Corcept’s allegations, Corcept is the owner and/or licensee of

 the ’348 patent.

          14.   The ʼ495 patent, on its face, is titled “Method for Differentially Diagnosing

 ACTH-Dependent Cushing’s Syndrome” and has an issue date of November 28, 2017.

          15.   On the face of the ’495 patent, the assignee is Corcept Therapeutics, Inc. Upon

 information and belief, including Corcept’s allegations, Corcept is the owner and/or licensee of

 the ’348 patent.

          16.   The ʼ214 patent, on its face, is titled “Concomitant Administration of

 Glucocorticoid Receptor Modulators and CYP3A Inhibitors” and has an issue date of February 5,

 2019.

          17.   On the face of the ’214 patent, the assignee is Corcept Therapeutics, Inc. Upon

 information and belief, including Corcept’s allegations, Corcept is the owner and/or licensee of

 the ’214 patent.



                                                28
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 29 of 37 PageID: 488




        18.     The ʼ216 patent, on its face, is titled “Optimizing mifepristone absorption” and

 has an issue date of December 10, 2019.

        19.     On the face of the ’216 patent, the assignee is Corcept Therapeutics, Inc. Upon

 information and belief, including Corcept’s allegations, Corcept is the owner and/or licensee of

 the ’216 patent.

                            ANDA No. 213387 And The Notice Letter

        20.     SPIL submitted ANDA No. 213387 to the FDA, seeking approval to engage in

 commercial manufacture, or sale of mifepristone (“SPIL’s ANDA Product”) prior to the

 expiration of the ʼ348, ʼ495, ‘214 and the ʼ216 patents.

        21.     ANDA No. 213387 contained a Paragraph IV certification under 21 U.S.C.

 §355(j)(2)(A)(vii)(IV) that the ʼ348, ʼ495, and the 214 patents are invalid, unenforceable, and/or

 will not be infringed by the commercial manufacture, use, offer for sale, and sale or importation

 into the United States of SPIL’s ANDA Product.

        22.     On or about June 7, 2019, SPIL sent a notice letter providing notice of its

 submission of ANDA No. 213387 to FDA (“the Notice Letter”) to Corcept. The Notice Letter

 contains notification of SPIL’s Paragraph IV Certification to FDA that ʼ348, ʼ495, and the ʼ214

 patents are invalid and/or not infringed by the commercial manufacture, use or sale of SPIL’s

 ANDA Product.

        23.     On or around July 22, 2019, Counterclaim Defendants filed a lawsuit alleging

 infringement of the ʼ348, ʼ495, and the ʼ214 patents based on SPIL’s filing of ANDA No.

 213387.

        24. On January 23, 2020, Corcept filed its First Amended Complaint additionally alleging

 Sun infringes the ‘216 patent based on SPIL’s filing of ANDA No. 213387.



                                                 29
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 30 of 37 PageID: 489




         25.     SPIL denies it infringes any valid claim of the ʼ348, ʼ495, ʼ214 and ’216 patents.

         26.     Unless enjoined, Corcept will continue to assert that SPIL infringes the ʼ348,

 ʼ495, ʼ214 and ’216 patents and will continue to impair SPIL’s ability to market its ANDA

 product, causing irreparable harm to SPIL’s business.

                                             COUNT I
                           (Declaration of Invalidity of the ’348 Patent)

         27.     SPIL incorporates by reference Paragraphs 1 through 26 of its Counterclaims as if

 fully set forth herein.

         28.     There is an actual, substantial and continuing case or controversy between SPIL

 and Corcept regarding, inter alia, the invalidity of the ’348 patent.

         29.     For at least the reasons set forth in the Notice Letter of June 7, 2019, one or more

 of the claims of the ’348 patent are invalid for failure to comply with one or more of the

 requirements set forth in 35 U.S.C. § 101 et seq., including, e.g., §§ 102, 103, 112, and/or other

 judicially created bases for invalidation.

         30.     Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §§ 2201 et seq.,

 SPIL is entitled to declaratory judgment that one or more claims of the ’348 patent are invalid.

                                            COUNT II
                           (Declaration of Invalidity of the ’495 Patent)

         31.     SPIL incorporates by reference Paragraphs 1 through 30 of its Counterclaims as if

 fully set forth herein.

         32.     There is an actual, substantial and continuing case or controversy between SPIL

 and Corcept regarding, inter alia, the invalidity of the ’495 patent.

         33.     For at least the reasons set forth in the Notice Letter of June 7, 2019, one or more

 of the claims of the ’495 patent are invalid for failure to comply with one or more of the



                                                  30
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 31 of 37 PageID: 490




 requirements set forth in 35 U.S.C. § 101 et seq., including, e.g., §§ 102, 103, 112, and/or other

 judicially created bases for invalidation.

         34.     Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §§ 2201 et seq.,

 SPIL is entitled to declaratory judgment that one or more claims of the ’495 patent are invalid.

                                            COUNT III
                           (Declaration of Invalidity of the ’214 Patent)

         35.     SPIL incorporates by reference Paragraphs 1 through 34 of its Counterclaims as if

 fully set forth herein.

         36.     There is an actual, substantial and continuing case or controversy between SPIL

 and Corcept regarding, inter alia, the invalidity of the ’214 patent.

         37.     For at least the reasons set forth in the Notice Letter of June 7, 2019, one or more

 of the claims of the ’214 patent are invalid for failure to comply with one or more of the

 requirements set forth in 35 U.S.C. § 101 et seq., including, e.g., §§ 102, 103, 112, and/or other

 judicially created bases for invalidation.

         38.     Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §§ 2201 et seq.,

 SPIL is entitled to declaratory judgment that one or more claims of the ’214 patent are invalid.

                                            COUNT IV
                           (Declaration of Invalidity of the ’216 Patent)

         39.     SPIL incorporates by reference Paragraphs 1 through 38 of its Counterclaims as if

 fully set forth herein.

         40.     There is an actual, substantial and continuing case or controversy between SPIL

 and Corcept regarding, inter alia, the invalidity of the ’216 patent.

         41.     One or more of the claims of the ’216 patent are invalid for failure to comply with

 one or more of the requirements set forth in 35 U.S.C. § 101 et seq., including, e.g., §§ 102, 103,

 112, and/or other judicially created bases for invalidation.

                                                  31
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 32 of 37 PageID: 491




         42.     Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §§ 2201 et seq.,

 SPIL is entitled to declaratory judgment that one or more claims of the ’216 patent are invalid.

                                               COUNT V
                           (Declaration of Noninfringement of the ’348 Patent)

         43.     SPIL incorporates by reference Paragraphs 1 through 42 of its Counterclaims as if

 fully set forth herein.

         44.     There is an actual, substantial, and continuing case or controversy between SPIL

 and Counterclaim Defendants regarding, inter alia, SPIL’s noninfringement of the ’348 patent.

         45.     For at least the reasons set forth in the Notice Letter of June 7, 2019, the

 manufacture, use, sale, offer for sale, and/or important into the United States of the SPIL ANDA

 Product has not, does not, and will not infringe, induce infringement of, or contribute to the

 infringement of any valid or enforceable claim of the ’348 patent either literally or under the

 doctrine of equivalents, at least because the SPIL ANDA Product is not covered by the claims of

 the ’348 patent. Additionally, each of the claims of the ’348 patent Counterclaim Defendant

 could assert against SPIL is invalid as set forth above in Count I of SPIL’s Counterclaims. An

 invalid claim cannot be infringed.

         46.     Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. § 2201 et seq.,

 SPIL is entitled to a declaratory judgment that it has not, does not, and will not infringe, either

 directly or indirectly, any valid or enforceable claim of the ’348 patent, either literally or under

 the doctrine of equivalents.

                                              COUNT VI
                           (Declaration of Noninfringement of the ’495 Patent)

         47.     SPIL incorporates by reference Paragraphs 1 through 46 of its Counterclaims as if

 fully set forth herein.



                                                   32
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 33 of 37 PageID: 492




         48.     There is an actual, substantial, and continuing case or controversy between SPIL

 and Counterclaim Defendants regarding, inter alia, SPIL’s noninfringement of the ’495 patent.

         49.     For at least the reasons set forth in the Notice Letter of June 7, 2019, the

 manufacture, use, sale, offer for sale, and/or important into the United States of the SPIL ANDA

 Product has not, does not, and will not infringe, induce infringement of, or contribute to the

 infringement of any valid or enforceable claim of the ’495 patent either literally or under the

 doctrine of equivalents, at least because the SPIL ANDA Product is not covered by the claims of

 the ’495 patent. Additionally, each of the claims of the ’495 patent Counterclaim Defendant

 could assert against SPIL is invalid as set forth above in Count II of SPIL’s Counterclaims. An

 invalid claim cannot be infringed.

         50.     Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. § 2201 et seq.,

 SPIL is entitled to a declaratory judgment that it has not, does not, and will not infringe, either

 directly or indirectly, any valid or enforceable claim of the ’495 patent, either literally or under

 the doctrine of equivalents.

                                             COUNT VII
                          (Declaration of Noninfringement of the ’214 Patent)

         51.     SPIL incorporates by reference Paragraphs 1 through 50 of its Counterclaims as if

 ully set forth herein.

         52.     There is an actual, substantial, and continuing case or controversy between SPIL

 and Counterclaim Defendants regarding, inter alia, SPIL’s noninfringement of the ’214 patent.

         53.     For at least the reasons set forth in the Notice Letter of June 7, 2019, the

 manufacture, use, sale, offer for sale, and/or important into the United States of the SPIL ANDA

 Product has not, does not, and will not infringe, induce infringement of, or contribute to the

 infringement of any valid or enforceable claim of the ’214 patent either literally or under the


                                                  33
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 34 of 37 PageID: 493




 doctrine of equivalents, at least because the SPIL ANDA Product is not covered by the claims of

 the ’214 patent. Additionally, each of the claims of the ’214 patent Counterclaim Defendant

 could assert against SPIL is invalid as set forth above in Count III of SPIL’s Counterclaims. An

 invalid claim cannot be infringed.

         54.     Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. § 2201 et seq.,

 SPIL is entitled to a declaratory judgment that it has not, does not, and will not infringe, either

 directly or indirectly, any valid or enforceable claim of the ’214 patent, either literally or under

 the doctrine of equivalents.

                                             COUNT VIII
                           (Declaration of Noninfringement of the ’216 Patent)

         55.     SPIL incorporates by reference Paragraphs 1 through 54 of its Counterclaims as if

 fully set forth herein.

         56.     There is an actual, substantial, and continuing case or controversy between SPIL

 and Counterclaim Defendants regarding, inter alia, SPIL’s noninfringement of the ’216 patent.

         57.     The manufacture, use, sale, offer for sale, and/or important into the United States

 of the SPIL ANDA Product has not, does not, and will not infringe, induce infringement of, or

 contribute to the infringement of any valid or enforceable claim of the ’216 patent either literally

 or under the doctrine of equivalents, at least because the SPIL ANDA Product is not covered by

 the claims of the ’216 patent. Additionally, each of the claims of the ’216 patent Counterclaim

 Defendant could assert against SPIL is invalid as set forth above in Count IV of SPIL’s

 Counterclaims. An invalid claim cannot be infringed.

         58.     Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. § 2201 et seq.,

 SPIL is entitled to a declaratory judgment that it has not, does not, and will not infringe, either

 directly or indirectly, any valid or enforceable claim of the ’216 patent, either literally or under


                                                   34
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 35 of 37 PageID: 494




 the doctrine of equivalents.

                                     PRAYER FOR RELIEF

        WHEREFORE, SPIL respectfully requests this Court enter judgment in its favor

 granting the following relief:

        A.      Declaration that all claims of the ’348 patent are invalid;

        B.      Declaration that all claims of the ’495 patent are invalid;

        C.      Declaration that all claims of the ’214 patent are invalid;

        D.      Declaration that all claims of the ’216 patent are invalid;

        E.      Declaration that all claims of the ’348 patent are not infringed and will not be
                infringed by the manufacture, use, sale, offer for sale, marketing, or importation
                into the United States of the SPIL ANDA Product;

        F.      Declaration that all claims of the ’495 patent are not infringed and will not be
                infringed by the manufacture, use, sale, offer for sale, marketing, or importation
                into the United States of the SPIL ANDA Product;

        G.      Declaration that all claims of the ’214 patent are not infringed and will not be
                infringed by the manufacture, use, sale, offer for sale, marketing, or importation
                into the United States of the SPIL ANDA Product;

        H.      Declaration that all claims of the ’216 patent are not infringed and will not be
                infringed by the manufacture, use, sale, offer for sale, marketing, or importation
                into the United States of the SPIL ANDA Product;

        I.      Declaration that this is an exceptional case under 35 U.S.C. § 285 and awarding
                SPIL reasonable attorneys’ fees;

        J.      An award to SPIL of its costs and expenses in this action pursuant to 28 U.S.C. §
                1920, or any other applicable statute; and

        K.      An award to SPIL of such other and further relief as the Court deems just and
                proper.




                                                 35
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 36 of 37 PageID: 495




 Dated: January 31, 2020


                               Respectfully submitted:

                               By: s/Gregory D. Miller
                                     Gregory D. Miller
                                     Gene Y. Kang
                                     RIVKIN RADLER LLP
                                     25 Main Street
                                     Court Plaza North, Suite 501
                                     Hackensack, NJ 07601
                                     Telephone: 201-287-2460
                                     Gregory.Miller@rivkin.com
                                     Gene.Kang@rivkin.com

                                     Stephen P. Benson (to be admitted pro hac vice)
                                     Kimberly A. Beis (to be admitted pro hac vice)
                                     FREEBORN & PETERS LLP
                                     311 S. Wacker Drive
                                     Suite 3000
                                     Chicago, IL 60606
                                     Telephone: 312-360-6000
                                     sbenson@freeborn.com
                                     kbeis@freeborn.com

                                     Attorneys for Defendants,
                                     Sun Pharma Global FZE,
                                     Sun Pharma Global Inc.,
                                     Sun Pharmaceutical Industries, Inc., and
                                     Sun Pharmaceutical Industries Limited




                                       36
Case 2:19-cv-15678-SDW-LDW Document 36 Filed 01/31/20 Page 37 of 37 PageID: 496




                                  CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that a true and correct copy of the foregoing

 Answer of Defendants to Plaintiff’s First Amended Complaint for Patent Infringement,

 Affirmative Defenses of Defendants and Counterclaims of Defendant Sun Pharmaceutical

 Industries Ltd. was delivered to the following counsel by electronic mail through the U.S.

 District Court’s efile notification system.


 Of Counsel                             Charles M. Lizza
                                        William C. Baton
 F. Dominic Cerrito                     Saul Ewing Arnstein & Lehr LLP
 Eric C. Stops                          One Riverfront Plaza
 Daniel C. Wiesner                      Suite 1520
 John P. Galanek                        Newark, New Jersey 07102-5426
 Nicholas A. LoCastro                   (973) 286-6700
 QUINN EMANUEL URQUHART & SULLIVAN, LLP clizza@saul.com
 51 Madison Avenue, 22nd Floor
 New York, New                          Attorneys for Plaintiff
 York 10010                             Corcept Therapeutics, Inc.
 (212) 849-7000

 Dated: January 31, 2020

                                                  By: s/ Gregory D. Miller
